OPINION

MANSFIELD, J.,
delivered the opinion of the Court,
in which McCORMICK, P.J., and KELLER, PRICE, HOLLAND, WOMACK, JOHNSON, and KEASLER, JJ., joined.
Appellant, Ronnie Joe Glenn, pled guilty, pursuant to a plea bargain, to the felony offense of possession of less than 28 grams of methamphetamine, a controlled substance, which offense occurred on March 26, 1994. The trial court assessed appellant’s punishment, enhanced by a prior felony conviction, at imprisonment for fifteen years. On appeal, appellant argued that the trial court had erred in denying his motion to suppress evidence that was the fruit of an illegal arrest. The Seventh Court of Appeals rejected appellant’s argument and affirmed his conviction. Glenn v. State, 967 S.W.2d 467 (Tex.App.—Amarillo 1998). We granted appellant’s petition for discretionary review to de*770termine whether the court of appeals had erred. See Tex.R.App. Proc. 66.3(e).
After reviewing the briefs of the parties and the relevant portions of the record, and after hearing oral argument, we conclude that our decision to grant appellant’s petition was improvident. Accordingly, we dismiss the petition. See Tex.RApp. Proc. 69.3.
MEYERS, J., dissented with note.